Citation Nr: 1416680	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-28 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU) effective from May 28, 2010, the date of the rating increase of the posttraumatic stress disorder (PSTD) from 30 percent to 50 percent.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) from prior to May 28, 2010. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the North Little Rock, Arkansas RO.

In February 2012, the Veteran presented sworn testimony during a Travel Board hearing in North Little Rock, Arkansas, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the North Little Rock, Arkansas RO obtained additional evidence in the form of VA treatment records.  The Board acknowledges that no waiver of initial RO review accompanied this new evidence.  However, the Board is granting the issue of TDIU in full from May 2010.  Thus, the Board reasons that a solicitation of a wavier would only further delay the disposition of the claim.

The Board has separated the issue of TDIU into two separate issues because of the change in the Veteran's rating for PTSD, from 30 percent to 50 percent, effective from May 28, 2010.  In this manner, the Board will be permitted to address the issue of entitlement to TDIU for the period on and after May 28, 2010, on the merits, and remand the issue of entitlement to TDIU for the period prior to May 28, 2010, for further evidentiary development.  

The issue of entitlement to a TDIU for the period prior to May 28, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his service-connected disabilities, to include his posttraumatic stress disorder (PTSD) and bilateral peripheral neuropathy of the lower extremity, are of such severity as to preclude substantial gainful employment, effective from May 28, 2010.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are met, effective from May 28, 2010.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As the decision below is favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of the duty is required.  


TDIU

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id. 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the United State Court of Appeal for Veteran's Claims (Court) discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the U.S. Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), which stated that it is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2013).  See also 
Moore, at 358. 

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 
38 C.F.R. § 4.16(a) (2013).

Within the DSM-IV, Global Assessment of Functioning (GAF) scale scores are reflective of the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score in the range of 31 to 40 reflects that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

Merits of the Claim

The Veteran contends that he unable to maintain gainful employment due to his service connected disabilities.

As a threshold matter, 38 C.F.R. § 4.16(a) states TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Here, the Veteran from May 28, 2010, was in part service connected for PTSD rated at 50 percent, diabetes with erectile dysfunction rated at 20 percent, diabetes related peripheral neuropathy of the left lower extremity rated at 10 percent, and diabetes related peripheral neuropathy of the lower right extremity rated at 10 percent.  The Board notes the Veteran was also rated for chronic renal insufficiency at 60 percent from May 2010 to August 2010.  However, after August 2010, the Veteran's chronic renal insufficiency was adjusted to 0 percent.  Absent the Veteran's renal insufficiency rating, he still meets the scheduler requirement for TDIU under 38 C.F.R. § 4.16(a) because he has one disability his PTSD rated at 50 percent, and a combined rating absent his renal insufficiency of 70 percent.  Thus, the Board, while acknowledging the Veteran's renal insufficiency disability was rated at 60 percent for less than a three month period from May 2010 to August 2010, has determined that any discussion of this disability as to this time frame is not necessary.  

The only question, which remains, is whether the Veteran's service-connected disabilities for this time period render him unable to secure or follow substantially gainful employment.  In this regard, the Board notes the Court has held that "[t]here is no statute or regulation which requires the Secretary . . . to use experts to resolve the issue of unemployability."  See Gary v. Brown, 7 Vet. App. 229, 231-32 (1994).  Thus, the Board will first address the Veteran's education level, occupational history, and the effect his service connected disabilities have in his ability to secure and follow substantial gainful employment.

The Veteran's education background consists of the completion of high school followed by limited periodic occupational training related to the railroad industry.  His occupational history includes 2 years of sporadic factory work followed by 36 years of full time employment in the railroad industry.  

Without consideration of his chronic renal insufficiency, the Board finds that his remaining service-connected disorders since May 28, 2010, have precluded his ability to secure or follow substantial gainful activity within the spectrum limited by his education and occupation history.  Turning first to the Veteran's PTSD, the VA examination report from July 2011 documented that the Veteran's PTSD has caused difficulty in concentrating and focusing, that he has no energy or desire to practice basic hygiene, must keep people at "arm's length" at all times, and that he has a sleep impairment due to his nightmares.  This VA report additionally noted that the Veteran's GAF scores for the last two year have been in the range of 40 -50.  The DSM-IV attributes GAF scores below 50 as a sign of the Veteran's inability to keep a job.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  In addition, the Veteran's Advance Practice Nurse (APN), in a February 2012 letter, stated that the Veteran was "currently unable to function in a work setting due to his PTSD."  

Moreover, with respect to the Veteran's bilateral peripheral neuropathy, the Veteran's August 2011 VA examination report indicated that the Veteran's "peripheral neuropathy symptoms may prevent him from work requiring physical exertion, i.e. walking."  Therefore, considering all of the foregoing, and given the Veteran's occupational history and educational background which limits the Veteran to physical work, and the impact the Veteran's PTSD and peripheral neuropathy symptoms have on his occupational functioning, the Board will give the Veteran the benefit of the doubt, and conclude that the Veteran's service-connected disabilities preclude him from securing or following substantial gainful employment, effective from May 28, 2010.


ORDER

Entitlement to TDIU, effective from May 28, 2010, is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's entitlement to TDIU for the period prior to May 28, 2010.

The record contains insufficient evidence regarding the impact the Veteran's service connected renal insufficiency had on his ability secure or follow substantially gainful employment.  In the record, the Veteran has consistently stated that the medication for his renal insufficiency had caused drowsiness and weakness, which precluded him from securing and following substantial gainful employment and led, at least in part, to his retirement from the railroad industry.  While there is evidence indicating the Veteran could not return to his work in the railroad industry due to the side-effects of the prescribed medication for his renal insufficiency, there is insufficient evidence to determine what if any occupation the Veteran could secure or follow outside this industry.  Thus, the Board finds an opinion is necessary to determine the effects that the Veteran's renal failure, to include the drowsiness and weakness caused by the prescribed medication, would have on the Veteran's functional ability to find employment outside of the railroad industry.

The Board also notes that in the Veteran's February 2012 testimony, he indicated that a private doctor he was seeing while he was working in the railroad industry had made statements about the impact the Veteran's renal insufficiency would have on occupational functioning.  The Board therefore finds that while the remainder of this appeal is in remand status, an effort should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who treated him for his renal insufficiency from July 2008 to May 2010.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.

In particular, a request should be sent to the Veteran to provide information concerning the doctor who treated him while he worked in the railroad. 

2.  Thereafter, schedule the Veteran for a VA examination to determine the functional impact of both the Veteran's renal insufficiency and the side-effects of the prescribed medication used to treat his renal insufficiency between July 2008 and May 2010.  The VA examiner should take a detailed account from the Veteran concerning the symptoms of his renal insufficiency to include the side-effects of the medication the Veteran was prescribed during this specific time period.  The examiner should then state whether his renal insufficiency alone, or together with his other service-connected disabilities rendered the Veteran unable to secure or follow a substantially gainful employment during the period between July 2008 and May 2010.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to a TDIU for the period prior to May 28, 2010.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


